DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4, 6-10, 12, 17, 19  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1 (and dependent claims 2, 4, 8, 9, 12, 17, 19) recites the limitation “the average roughness being measured and calculated in accordance with the following method.”  in line 12-13.  Examiner is unclear if the limitations from lines 14 to 27 is part of the claim or not because claim 1 appears to end where the period is in line 13.  Please see MPEP 608.01(m). Additionally, there are multiple periods (“.”) in the body of the claim (see lines 19, 22, 23 and 27), a capital letter in line 15 and a limitation in parenthesis in line 14.  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claim except for abbreviations.  Claim 1 as further in the following: “(Method for measuring/calculating average roughness)”.  If line 14 is part of the method, the parenthesis needs to be removed.  It is not clear if this portion after line 13 is a typo or if applicant intended to claim those limitations as part of the claim.  Appropriate correction is required.  


Claim(s) 6 (and dependent claim 7) recites the limitation “the average roughness being measured and calculated in accordance with the following method.”  in line 28-29.  Examiner is unclear if the limitations from lines 30 to 43 is part of the claim or not because claim 6 appears to end where the period is in line 29.  Please see MPEP 608.01(m). Additionally, there are multiple periods (“.”) in the body of the claim (see lines 29, 35, 38, 39 and 43), a capital letter in line 31 and a limitation in parenthesis in line 30.  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claim except for abbreviations.  Claim 6 as further in the following: “(Method for measuring/calculating average roughness)”.  If line 30 is part of the method, the parenthesis needs to be removed.  It is not clear if this portion after line 29 is a typo or if applicant intended to claim those limitations as part of the claim.  Appropriate correction is required.  


Claim(s) 10 is/are recites the limitation “the average roughness being measured and calculated in accordance with the following method.”  in line 8-9.  Examiner is unclear if the limitations from lines 10 to 23 is part of the claim or not because claim 10 appears to end where the period is in line 9.  Please see MPEP 608.01(m). Additionally, there are multiple periods (“.”) in the body of the claim (see lines 9, 18, 19, and 23), a capital letter in line 11 and a limitation in parenthesis in line 10.  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claim except for abbreviations.  Claim 10 as further in the following: “(Method for measuring/calculating average roughness)”.  If line 10 is part of the method, the parenthesis needs to be removed.  It is not clear if this portion after line 9 is a typo or if applicant intended to claim those limitations as part of the claim.  Appropriate correction is required.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denta(USPGPUB DOCUMENT: 2014/0374889, hereinafter 2014/0374889) in view of Teng (USPGPUB DOCUMENT: 2019/0333869, hereinafter Teng) and Koutsaroff (USPGPUB DOCUMENT: 2007/0209201, hereinafter Koutsaroff).

Re claim 1 Denta discloses in Fig 4 a semiconductor module comprising:
an insulated substrate(101/103/110)[0004];
a circuit pattern(100a/b) formed on the insulated substrate(101/103/110)[0004];
a semiconductor element(105/106) joined on the circuit pattern(100a/b); and
a sealing resin(114) for sealing the insulated substrate(101/103/110)[0004], the circuit pattern(100a/b), and the semiconductor element(105/106), wherein a surface of the insulated substrate(101/103/110)[0004] in a portion where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that, in a cross-section of the insulated substrate(101/103/110)[0004], 


Denta does not disclose an average roughness derived in a 300-um-wide range is 0.15 um or greater and 2 um or less, and an average roughness derived in a 3-um-wide range is 0.02 um or greater and 0.1 um or less, the average roughness being measured and calculated in accordance with the following method.
(Method for measuring/calculating average roughness)
A cross-section of the insulated substrate(101/103/110)[0004] is imaged using a scanning electron microscope to prepare an SEM image, the SEM image is binarized to prepare image data for a surface shape, the image data is converted to two-dimensional coordinate data using image quantification software, and the average roughness Za is derived by computation through the following formula.

[Formula 1]


    PNG
    media_image1.png
    171
    519
    media_image1.png
    Greyscale

In the formula, Za represents the average roughness. Zn represents the difference between the two-dimensional coordinate data and an average value for each n. N represents a value obtained by dividing a measured width by a measured pitch; in computation of the roughness for a width of 300 um, the pitch is equal to 0.5 um, that means N is equal to 600, and in computation of the roughness for a width of 3 um, the pitch is equal to 0.005 um, that means N is equal to 600.

Teng discloses the average roughness is 0.15 um or greater and 2 um or less (1um)[0046], 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Teng to the teachings of Denta in order to avoid challenges such as poor adhesion between the IC and carriers, sidewall chipping, warpage, die shifting, and other reliability issues[0001, Teng]

Denta and Teng do not disclose the average roughness is 0.02 um or greater and 0.1 um or less,

Koutsaroff discloses the average roughness is 0.02 um or greater and 0.1 um or less, (0.08um)[0010]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Koutsaroff to the teachings of Denta in order to provide low surface roughness [0010, Koutsaroff]



Denta, Teng and Koutsaroff do not disclose an average roughness derived in a 300-um-wide range and an average roughness derived in a 3-um-wide range

Although the combination of Denta, Teng and Koutsaroff do not disclose an average roughness derived in a 300-um-wide range and an average roughness derived in a 3-um-wide range , it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  an average roughness derived in a 300-um-wide range and an average roughness derived in a 3-um-wide range as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the heat loss generated in the main circuit  must be effectively radiated to the outside of the device[0009, Denta]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)




The limitations “the average roughness being measured and calculated in accordance with the following method.
(Method for measuring/calculating average roughness)
A cross-section of the insulated substrate(101/103/110)[0004] is imaged using a scanning electron microscope to prepare an SEM image, the SEM image is binarized to prepare image data for a surface shape, the image data is converted to two-dimensional coordinate data using image quantification software, and the average roughness Za is derived by computation through the following formula. [Formula 1]


    PNG
    media_image1.png
    171
    519
    media_image1.png
    Greyscale

In the formula, Za represents the average roughness. Zn represents the difference between the two-dimensional coordinate data and an average value for each n. N represents a value obtained by dividing a measured width by a measured pitch; in computation of the roughness for a width of 300 um, the pitch is equal to 0.5 um, that means N is equal to 600, and in computation of the roughness for a width of 3 um, the pitch is equal to 0.005 um, that means N is equal to 600” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.



Re claim 2 Denta, Teng and Koutsaroff disclose the semiconductor module according to claim 1, wherein the portion where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded includes a peripheral edge part(peripheral edge parts of 101/103/110 by way of 107) of the insulated substrate(101/103/110)[0004].

Re claim 4 Denta, Teng and Koutsaroff disclose the semiconductor module according to claim 1, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded (peripheral edge parts of 101/103/110 by way of 107) is such that, in the cross- section of the insulated substrate(101/103/110)[0004], the average roughness derived in a 300-um-wide range is 0.7 um or greater(0.08um)[0020 of Koutsaroff].

Re claim 10 Denta discloses in Fig 4 a n insulated circuit substrate having:
an insulated substrate(101/103/110)[0004]; and
a circuit pattern(100a/b) formed on the insulated substrate(101/103/110)[0004],
wherein
a surface of the insulated substrate(101/103/110)[0004] in a portion where the circuit pattern(100a/b) is not formed is such that, in a cross-section of the insulated substrate(101/103/110)[0004],

Denta does not disclose the average roughness derived in a 300-um-wide range is 0.15 um or greater and 2um or less, and the average roughness derived in a 3-um-wide range is 0.02 um or greater and 0.1um or less, the average roughness being measured and calculated in accordance with the following method.
(Method for measuring/calculating average roughness)
A cross-section of the insulated substrate(101/103/110)[0004] is imaged using a scanning electron microscope to prepare an SEM image, the SEM image is binarized to prepare image data for a surface shape, the image data is converted to two-dimensional coordinate data using image quantification software, and the average roughness Za is derived by computation through the following formula

[Formula 3] 

    PNG
    media_image2.png
    174
    534
    media_image2.png
    Greyscale


In the formula, Za represents the average roughness. Zn represents the difference between the two-dimensional coordinate data and an average value for each n. N represents a value obtained by dividing a measured width by a measured pitch; in computation of the roughness for a width of 300 um, the pitch is equal to 0.5 um, that means N is equal to 600, and in computation of the roughness for a width of 3 um, the pitch is equal to 0.005 um, that means N is equal to 600.

Teng discloses the average roughness is 0.15 um or greater and 2 um or less (1um)[0046], 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Teng to the teachings of Denta in order to avoid challenges such as poor adhesion between the IC and carriers, sidewall chipping, warpage, die shifting, and other reliability issues[0001, Teng]

Denta and Teng do not disclose the average roughness is 0.02 um or greater and 0.1 um or less,

Koutsaroff discloses the average roughness is 0.02 um or greater and 0.1 um or less, (0.08um)[0010 of Koutsaroff]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Koutsaroff to the teachings of Denta in order to provide low surface roughness [0010, Koutsaroff]

Denta, Teng and Koutsaroff do not disclose the average roughness derived in a 300-um-wide range , and the average roughness derived in a 3-um-wide range

Although the combination of Denta, Teng and Koutsaroff do not disclose the average roughness derived in a 300-um-wide range, and the average roughness derived in a 3-um-wide range , it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  the average roughness derived in a 300-um-wide range and the average roughness derived in a 3-um-wide range as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the heat loss generated in the main circuit  must be effectively radiated to the outside of the device[0009, Denta]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



The limitations “the average roughness being measured and calculated in accordance with the following method.
(Method for measuring/calculating average roughness)
A cross-section of the insulated substrate(101/103/110)[0004] is imaged using a scanning electron microscope to prepare an SEM image, the SEM image is binarized to prepare image data for a surface shape, the image data is converted to two-dimensional coordinate data using image quantification software, and the average roughness Za is derived by computation through the following formula

[Formula 3] 

    PNG
    media_image2.png
    174
    534
    media_image2.png
    Greyscale


In the formula, Za represents the average roughness. Zn represents the difference between the two-dimensional coordinate data and an average value for each n. N represents a value obtained by dividing a measured width by a measured pitch; in computation of the roughness for a width of 300 um, the pitch is equal to 0.5 um, that means N is equal to 600, and in computation of the roughness for a width of 3 um, the pitch is equal to 0.005 um, that means N is equal to 600” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Re claim 12 Denta, Teng and Koutsaroff disclose the semiconductor module according to claim 2, wherein the surface of the insulated substrate(101/103/110)[0004] in the portion(peripheral edge parts of 101/103/110 by way of 107) where the insulated substrate(101/103/110)[0004] and the sealing resin(114) are bonded is such that, in the cross-section of the insulated substrate(101/103/110)[0004], the average roughness derived in a 300-um-wide range is 0.7 um or greater(0.08um)[0010 of Koutsaroff].



Claim(s) 8, 9, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denta, Teng and Koutsaroff in view of Teshima (USPGPUB DOCUMENT: 2011/0177292, hereinafter Teshima).


Re claim 8 Denta, Teng and Koutsaroff disclose the semiconductor module according to claim 1, 

Denta, Teng and Koutsaroff do not disclose wherein the insulated substrate is made of ceramic

Teshima discloses wherein the insulated substrate(AlN)[0066] is made of ceramic.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Re claim 9 Denta, Teng and Koutsaroff and Teshima disclose the semiconductor module according to claim 8, 

Denta, Teng and Koutsaroff do not disclose wherein the insulated substrate is composed of aluminum nitride.

Teshima discloses wherein the insulated substrate(AlN)[0066] is composed of aluminum nitride.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Re claim 17 Denta, Teng and Koutsaroff disclose the semiconductor module according to claim 2, 

Denta, Teng and Koutsaroff do not disclose wherein the insulated substrate(101/103/110)[0004] is made of ceramic.

Teshima discloses wherein the insulated substrate(AlN)[0066]  is made of ceramic.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Re claim 19 Denta, Teng and Koutsaroff disclose the semiconductor module according to claim 4, 

Denta, Teng and Koutsaroff do not disclose wherein the insulated substrate(101/103/110)[0004] is made of ceramic.

Teshima discloses wherein the insulated substrate(AlN)[0066]  is made of ceramic.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Teshima to replace the material of Denta’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  






Response to Arguments

Applicant’s arguments with respect to claim 1 & 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819